 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.353 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                  ORDER GRANTING IN PART
 BMW OF NORTH AMERICA, LLC and
 BAYERISCHE MOTOREN WERKE AG,                     TEMPORARY RESTRAINING
                                                  ORDER
 Plaintiffs,
                                                  Case No. 2:19-cv-220
 vs.
                                                  District Judge Jill Parrish
 AMMAR ISSA, RHEINGOLD USA, LLC,
 and RHEINGOLD USA, INC.,

 Defendants.


        Before the court is Plaintiffs’ BMW of North America, LLC and Bayerische Motoren

Werke AG (collectively “BMW”) Motion for Ex Parte Temporary Restraining Order, Asset

Freeze, Expedited Discovery, and, Upon Expiration of the Temporary Restraining Order, a

Preliminary Injunction (“Motion”) against Ammar Issa, Rheingold USA, LLC, and Rheingold

USA, Inc. (collectively “Defendants”). The court has considered the motion and now GRANTS

the motion in part, granting a temporary restraining order, asset freeze, and expedited discovery,

and setting a hearing on the motion for preliminary injunction.

                                 I.      FINDINGS OF FACT

        After review of the evidence, the court finds that BMW has alleged specific facts by

affidavit and verified complaint that “clearly show that immediate and irreparable injury, loss, or

damage will result” to BMW before Defendants “can be heard in opposition.” Fed. R. Civ. P.

65(b)(1)(A). Subject to reassessment at the preliminary injunction stage, the court concludes that

the following facts support the requested temporary restraining order, asset freeze, and expedited

discovery:

        1.     BMW is a world-famous manufacturer of automobiles and motorcycles, with over
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.354 Page 2 of 19




340 authorized BMW dealers in the United States.

       2.     BMW owns the famous and federally registered trademark BMW and the BMW

trade name (collectively, the “BMW Word Mark”).

       3.     BMW also owns its famous and federally registered BMW logo shown below (the

“BMW Logo”) (collectively, the BMW Word Mark and BMW Logo are the “BMW Marks”):




       4.     Under the BMW Marks, BMW manufactures, sells, and distributes an array of

automobiles and motorcycles and associated software, parts, and accessories, and provides

numerous services, such as maintenance and repair services, financing, leasing, insurance, and

warranty services. BMW also sells a wide variety of merchandise bearing the BMW Marks,

including apparel, mugs, and writing instruments. BMW has manufactured, marketed, and sold

millions of vehicles in the United States under the BMW Marks.

       5.     BMW has for decades utilized a network of authorized dealers in the United States

to market both new and certified pre-owned BMW vehicles, vehicle parts and accessories, other

products including software, hardware, and apparel, and services such as rental, financing, and

maintenance services.

       6.     BMW has had sustained commercial success in the United States for decades and

spends substantial sums every year in the United States to extensively advertise, market, and

promote its products and services.

       7.     BMW has used the BMW mark alone and combined with geographic and

descriptive terms for websites dedicated to promoting and offering for sale its products and

services (e.g., BMWUSA.com), and has allowed its authorized dealers to do the same.


                                               2
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.355 Page 3 of 19




       8.      BMW owns federal trademark registrations for its trademarks identifying

diagnostic software and hardware used for maintenance, repair, servicing, and programming of

BMW vehicles.

       9.      These registered marks include ISTA and ISTA/P for BMW’s proprietary

diagnostic software, and RHEINGOLD (the “RHEINGOLD Mark”), the expert mode of ISTA

software (collectively, “BMW’s Registered Software Marks”).

       10.     BMW also owns common-law rights in the marks ISTA/D and EDIABAS for

diagnostic software and ICOM for cables used with its ISTA software (collectively, “BMW’s

Common-Law Marks”) (BMW’s Registered Software Marks and BMW’s Common-Law Marks

collectively are “BMW’s Software and Hardware Marks”).

       11.     Additionally, BMW owns valid copyright registrations for two versions of its ISTA

software.

       12.     Defendant Ammar Issa (“Issa”) is a resident of Lehi, Utah. Issa is the registered

agent and sole member of Defendant Rheingold USA, LLC, a Utah limited liability company with

its principal place of business in Lehi, Utah. Issa is also the registered agent for Defendant

Rheingold USA, Inc., a Utah corporation with its principal place of business in Lehi, Utah. Issa is

the owner of the privately registered domain name RHEINGOLDUSA.NET and the former owner

of REHINGOLDUSA.COM.

       13.     Defendants are not authorized BMW dealers, licensees, or otherwise authorized to

use BMW’s trademarks.

       14.     Defendants have infringed all the above trademarks, counterfeited the federally

registered trademarks, and infringed the copyrights.

       15.     For example, Defendants used the website RHEINGOLDUSA.COM to sell



                                                3
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.356 Page 4 of 19




counterfeit products under the BMW Marks and BMW’s Registered Software Marks.

       16.    On the website RHEINGOLDUSA.COM, Defendants falsely claimed that their

company Rheingold USA, LLC was “an automotive software and hardware development business

for BMW Group Motors registered and located in the USA,” as shown in the screenshot below:




       17.    Defendants offered for sale and sold on the RHEINGOLDUSA.COM site versions

of ISTA, ISTA/P, ISTA/D, RHEINGOLD, and EDIABAS software, ICOM cables, and other

products such as jackets, mugs, and pens bearing the BMW Marks.

       18.    Many of Defendants’ products bore the infringing logo shown below (the “First

Infringing Logo”) that contained the BMW Marks.




       19.    BMW’s test purchase from RHEINGOLDUSA.COM confirmed that the products,

including the USB flash drive bearing the BMW Marks shown below, were counterfeit and

Defendants had substantially copied BMW’s copyright-protected ISTA software.


                                             4
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.357 Page 5 of 19




       20.     The flash drive purchased from Defendants also contained a copy of BMW’s ISTA

User’s Manual for ISTA Version 1.0 from 2008, which bears BMW’s name and copyright notice

displayed on every page, and the First Infringing Logo on the first page.

       21.     The use of the BMW mark furthers the false impression that Defendants are a

software development partner of BMW.

       22.     Defendants sold the same counterfeit and infringing goods on eBay.

       23.     In one transaction on Defendants’ eBay store, a consumer asked whether

Defendants were authorized by BMW to sell RHEINGOLD software, and Defendants responded

by falsely claiming to be the “only authorized reseller” of such software.

       24.     BMW’s ISTA Support received an email from a consumer who believed he had

purchased genuine BMW software from Defendants.

       25.     Thus, Defendants’ conduct creates actual confusion among consumers.

       26.     After confirming Defendants were using the BMW Marks and BMW’s Software

and Hardware Marks to sell counterfeit products, BMW filed a complaint against Defendant Issa

on October 5, 2018 with the World Intellectual Property Organization’s Arbitration and Mediation

Center under the Uniform Domain Name Dispute Resolution Policy (“UDRP”).

       27.     The UDRP Panel (the “Panel”) issued a ruling in BMW’s favor, concluding that

RHEINGOLDUSA.COM was identical or confusingly similar to BMW’s RHEINGOLD Mark,

Issa had no rights or legitimate interest in RHEINGOLDUSA.COM, and Issa had registered and

used the domain name in bad faith.

       28.     The Panel ordered transfer of the domain name to BMW.

       29.     But, shortly before the Panel issued its order, Defendants registered a new, virtually

identical infringing domain name, RHEINGOLDUSA.NET—the only difference being the



                                                 5
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.358 Page 6 of 19




substitution of .NET for .COM—and began using the new website to offer counterfeit products

after the adverse UDRP decision.

         30.   Like the counterfeit products offered on RHEINGOLDUSA.COM, these products

bore BMW Marks, BMW’s Software and Hardware Marks, the First Infringing Logo, and/or a

new infringing blue-and-white shield logo mimicking the famous BMW Logo (the “New

Infringing Logo”), shown below.




         31.   In March 2019, BMW conducted a test purchase of software and a cable from

RHEINGOLDUSA.NET and confirmed the products were counterfeit.

         32.   The products and their packaging bore the BMW Marks, BMW’s Software and

Hardware Marks, the First Infringing Logo, and the New Infringing Logo, as shown in examples

below.




                                             6
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.359 Page 7 of 19




       33.     Defendants also continue to promote and sell counterfeit and infringing products

via eBay and social media pages, including Facebook, Twitter, and YouTube, using account names

that infringe the BMW word mark or the RHEINGOLD Mark.

       34.     Defendants also use genuine BMW promotional materials to advertise their

counterfeit products, furthering their fraudulent scheme of passing themselves off as BMW’s

official U.S. reseller or software development partner.

       35.     For example, Defendants posted on one of their Facebook pages the first graphic

shown below, which copies an official BMW photo shown in the second graphic below.

Defendants altered the top half of the genuine BMW photo to add Defendants’ New Infringing

Logo above and next to the BMW Marks, the RHEINGOLD Mark, the ISTA mark, and the New

Infringing Logo, as well as the MINI, BMW Motorrad, and Rolls-Royce trademarks owned by

BMW and related companies.




                                                 7
 Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.360 Page 8 of 19




       36.    BMW has submitted takedown complaints to Facebook, Twitter, and YouTube,

objecting to Defendants’ social media pages.

       37.    After each successful takedown, however, Defendants simply created new accounts

under similar infringing names and used them to continue to promote and sell counterfeit and

infringing goods.

       38.    BMW also submitted a complaint to PayPal regarding Defendants’ PayPal account

name “RheingoldUSA.com” and use of PayPal’s merchant services to process payments for

counterfeit products. PayPal stated that its services were no longer available on

RHEINGOLDUSA.COM, but Defendants continue to use the “RheingoldUSA.com” account and

a second PayPal account name, “RheingoldUSA.com store.”

       39.    Defendants’ actions are part of a massive counterfeiting problem that harms

trademark owners, consumers, and the economy at large.

       40.    Because Defendants have dodged BMW’s past enforcement efforts, the court finds

that additional UDRP complaints and takedown requests would serve only to give Defendants the

opportunity to register new domain names and tweak account names, transfer the proceeds from

the sale of the counterfeit goods to new accounts, and skirt valid enforcement efforts, giving

Defendants continued opportunity to profit from BMW’s trademarks and copyrights.

                                    II.        DISCUSSION

       A.     The Court has Jurisdiction

       This action arises under the Lanham Act, 15 U.S.C. §§ 1051, et seq., the Copyright Act,

17 U.S.C. §§ 101, et seq., Utah state law and common law. The court has jurisdiction over the




                                                 8
    Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.361 Page 9 of 19




subject matter of this action pursuant to 15 U.S.C. § 11211 and 28 U.S.C. §§ 1331 and 1338.2

Jurisdiction over the state law claims is authorized under 28 U.S.C. § 1367(a). The court has

personal jurisdiction over Defendants as all three are citizens of Utah.

        B.      BMW is Entitled to an Ex Parte TRO

        BMW moves the court to issue a Temporary Restraining Order (“TRO”) without notice to

Defendants. The standard for a TRO is the same as for a preliminary injunction. The plaintiff must

establish: “(1) it is substantially likely to succeed on the merits; (2) it will suffer irreparable injury

if the injunction is denied; (3) its threatened injury outweighs the injury the opposing party will

suffer under the injunction; and (4) the injunction would not be adverse to the public interest.”

Beltronics USA, Inc. v. Midwest Inventory Dist., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009).

However, to issue a TRO without notice, Plaintiffs must establish through “specific facts in an

affidavit or a verified complaint” that “immediate and irreparable injury, loss, or damage will result

to the movant before the adverse party can be heard in opposition” and “the movant’s attorney

[must] certify[y] in writing any efforts made to give notice and the reasons why it should not be

required.” Fed. R. Civ. P. 65(b)(1).

        The Court concludes that BMW is entitled to an ex parte TRO and makes the following

legal conclusions:




1
  15 U.S.C. § 1121 states that: “[t]he district and territorial courts of the United States shall have
original jurisdiction . . . of all actions arising under [the Lanham Act], without regard to the amount
in controversy or to diversity or lack of diversity of the citizenship of the parties.”
2
  28 U.S.C. § 1338 states “(a) The district courts shall have original jurisdiction of any civil action
arising under any Act of Congress relating to patents, plant variety protection, copyrights and
trademarks. . . . (b) The district courts shall have original jurisdiction of any civil action asserting
a claim of unfair competition when joined with a substantial and related claim under the copyright,
patent, plant variety protection or trademark laws.”

                                                    9
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.362 Page 10 of 19




              1.      Legal Conclusions in Support of TRO

       a)     Plaintiffs are substantially likely to succeed in establishing that Defendants’ use of

the marks BMW, the BMW Logo, RHEINGOLD, ISTA, and ISTA/P constitutes trademark

counterfeiting in violation of Section 32(1) of the Lanham Act (Count One of the Complaint).

       b)     Plaintiffs are substantially likely to succeed in establishing that Defendants’ use of

the marks BMW, the BMW Logo, RHEINGOLD, ISTA, and ISTA/P constitutes trademark

infringement in violation of Section 32(1) of the Lanham Act (Count Two of the Complaint).

       c)     Plaintiffs are substantially likely to succeed in establishing that Defendants’ use of

the marks BMW, the BMW Logo, RHEINGOLD, RHEINGOLD, ISTA, ISTA/P, ISTA/D, ICOM,

and EDIABAS constitutes trademark infringement, false designation of origin, and unfair

competition in violation of Section 43(a) of the Lanham Act (Count Three of the Complaint),

trademark infringement in violation of Utah Code § 70-3a-402 (Count Seven of the Complaint),

and common-law trademark infringement, unfair competition, and misappropriation (Count Eight

of the Complaint).

       d)      Plaintiffs are substantially likely to succeed in establishing that Defendants’ use of

the marks BMW and the BMW Logo constitutes dilution by blurring and dilution by tarnishment

in violation of Section 43(c) of the Lanham Act (Count Four of the Complaint).

       e)      Plaintiffs are substantially likely to succeed in establishing that Defendants’

display, sale, and distribution of BMW’s ISTA software constitute copyright infringement in

violation of 17 U.S.C. § 101, et seq (Count Five of the Complaint).

       f)      Plaintiffs are substantially likely to succeed in establishing that Defendants’

registration and use of the domain names RHEINGOLDUSA.COM and RHEINGOLDUSA.NET

constitute cybersquatting in violation of Section 43(d) of the Lanham Act (Count Six of the

Complaint).

                                                 10
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.363 Page 11 of 19




        g)      Plaintiffs will suffer irreparable harm from Defendants’ unlawful activities if a

TRO is not granted. A TRO is appropriate where a trademark holder has shown irreparable harm

through diminishment of its goodwill, dilution of its marks, and/or loss of control over the quality

of products bearing the marks. MonaVie, LLC v. What Lit Loh, 2011 WL 1233274 at *3 (D. Utah

March 31, 2011) (unpublished).

        h)      The balance of harms weighs heavily in BMW’s favor. Any harm to Defendants

would necessarily arise from the loss of their business, but it is well settled that “a defendant cannot

avoid a preliminary injunction by claiming harm to a business built upon . . . infringement.” See

Gen. Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222, 1229 (10th Cir. 2007); see also ICON

Health & Fitness, Inc. v. Med. Prods., No. 1:10-CV-00207-DN, 2012 WL 3962737, at *5 (D. Utah

Sept. 11, 2012) (unpublished) (“Once intentional infringement has been found in a trademark case,

the harm which the issuance of a preliminary injunction would cause the trademark violator

warrants little consideration.”) (internal citation omitted).

        i)      BMW’s proposed injunction would benefit the public interest by furthering the

Lanham Act’s purpose of “protect[ing] the public so it may be confident that, in purchasing a

product bearing a particular trade-mark which it favorably knows, it will get the product which it

asks for and wants to get.” Beltronics USA, Inc. v. Midwest Inventory Distrib., 562 F.3d 1067,

1072 n.3 (10th Cir. 2009) (quoting S.Rep. No. 1333, 79th Cong., 2d Sess., 3 (1946)). Additionally,

“protecting the rights of the owner of protected trademarks and trade dress is consistent with the

public interest because trademarks foster competition and promote the maintenance of quality in

business.” Huish Detergents, Inc. v. Orange Glo Int’t, Inc., No. 202CV1031TC, 2002 WL

32157171, at *12 (D. Utah, Nov. 6, 2002) (unpublished). The TRO would help eliminate the

confusion caused by Defendants infringing products.



                                                  11
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.364 Page 12 of 19




               2.      The TRO Should Be Issued Without Notice to Defendants

       BMW filed this case under seal and has requested that the case remain under seal until the

the freeze of Defendants’ assets has been effectuated. BMW further request that the Court enter

the TRO without notice to Defendants. The Court may issue a TRO without written or oral notice

to the opposing party where (1) “specific facts in an affidavit or a verified complaint clearly show

that immediate and irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition”; and (2) the moving party’s attorney “certifies in writing any

efforts made to give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b).

BMW has met its burden under Federal Rule of Civil Procedure 65(b). BMW has submitted a

Verified Complaint and an affidavit by Sara Copeland Parker, an associate at the law firm Kelly

IP, which represents BMW. The information contained therein establishes that BMW will be

irreparably harmed before the adverse party can be heard in opposition and that any attempts to

notify Defendants beforehand will result in evasion of enforcement actions. Thus, the TRO will

be issued ex parte.

       The Court has found that Defendants’ infringement, counterfeiting, and cybersquatting is

causing ongoing immediate and irreparable harm to BMW. More importantly, the Court finds that

BMW’s efforts to give Defendants notice of their infringing conduct in the past has only caused

Defendants to evade enforcement actions by moving money between PayPal accounts and

changing their online domain names. Because Defendants have changed PayPal accounts in an

effort to avoid enforcement efforts, the Court concludes there is a substantial risk that Defendants

will dissipate the proceeds from the sale of their counterfeit goods or transfer these proceeds to

accounts outside the jurisdiction of U.S. courts upon receiving notice of this action. If this occurs,

BMW will be irreparably harmed because it will be deprived of the equitable remedies available

to it under 15 U.S.C. § 1117, including an accounting and disgorgement of profits. See The SCO

                                                 12
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.365 Page 13 of 19




Grp., Inc. v. Novell, Inc., No. CIV. 2:04CV139DAK, 2007 WL 2684537, at *4 (D. Utah Sept. 7,

2007) (“Equitable remedies such as restitution, unjust enrichment, disgorgement, accounting,

constructive trust, etc., require a defendant to turn over the benefits the defendant gained

unjustly.”).

        C.     The Facts Warrant Issuance of the Requested Relief

               1.      The Court has the Authority to Issue an Asset Freeze

        The court has the authority to issue an asset freeze, pre-judgment, to preserve the equitable

remedies available to Plaintiffs against counterfeiters under the Lanham Act. Although the Tenth

Circuit has not addressed whether plaintiffs seeking an asset freeze to preserve equitable remedies

can be distinguished from Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc., 527 U.S.

308, 333, (1999) (holding that a district court does not have the “authority to issue a preliminary

injunction preventing petitioners from disposing of their assets pending adjudication of

respondents’ contract claim for money damages”), other circuits have. The Ninth, Eleventh, Fifth,

and Second Circuits have all held that a district court has the authority to issue an asset freeze

when plaintiffs seek equitable remedies. See Reebok Int'l, Ltd. v. Marnatech Enterprises, Inc., 970

F.2d 552, 559 (9th Cir. 1992) (distinguishing from Grupo Mexicano de Desarrollo S.A. v. All Bond

Fund Inc., 527 U.S. 308, 333); Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987

(11th Cir. 1995) (holding that “the equitable remedy of receiving [the counterfeiter’s] profits under

15 U.S.C. § 1117 . . . invokes the district court’s inherent equitable powers to order preliminary

relief, including an asset freeze, in order to assure the availability of permanent relief.”); 2 Gucci

Am., Inc. v. Weixing Li, 768 F.3d 122, 130 (2d Cir. 2014) (affirming district court’s inherent

authority to grant asset freeze where plaintiffs sought equitable accounting relief); and Animale

Grp. Inc. v. Sunny’s Perfume Inc., 256 F. App’x 707, 709 (5th Cir. 2007) (unpublished) (same).



                                                 13
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.366 Page 14 of 19




               2.      Plaintiffs are Entitled to Expedited Discovery

       BMW has also requested expedited discovery regarding the location and value of

Defendants’ financial accounts and the location and sources of the counterfeit and infringing

products. Ordinarily, discovery may only be served in accordance with Fed. R. Civ. P. 26. While,

“[t]he traditional sequence of discovery may . . . be altered by the court in the exercise of its broad

discretion . . . . [T]he party seeking expedited discovery in advance of a Rule 26(f) conference

bears the burden of showing good cause for departing from the usual discovery procedures.” Living

Scriptures v. Doe(s), No. 1:10CV0182 DB, 2010 WL 4687679, at *1 (D. Utah Nov. 10, 2010).

“Good cause exists ‘where a party seeks a preliminary injunction[,] . . . where the moving party

has asserted claims of infringement and unfair competition’” or “where physical evidence may be

consumed or destroyed with the passage of time.” Id. (international citation omitted). Plaintiffs

have shown good cause for limited, expedited discovery in order to discover the location of the

counterfeit goods and to secure the proceeds from the sale of the counterfeit goods, both of which

are evidence of the unauthorized use of BMW’s marks.

       D.      A Bond is Necessary

       Under Fed. R. Civ. P. 65(c), “[t]he court may issue a preliminary injunction or a temporary

restraining order only if the movant gives security in an amount that the court considers proper to

pay the costs and damages sustained by any party found to have been wrongfully enjoined or

restrained.” BMW argues that no bond is necessary because of the absence of proof of harm to

Defendants. However, because BMW has requested that the TRO enter without notice to

Defendants, Defendants have not had the opportunity to respond or to offer evidence of their harm.

Under these circumstances, the court finds that a bond is necessary. The court sets the bond at

$50,000.00, finding that amount sufficient to cover any costs or damages that may be incurred by

Defendants should this TRO be found to have been wrongfully entered.

                                                  14
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.367 Page 15 of 19




                      III.    TEMPORARY RESTRAINING ORDER

     The court hereby ORDERS THAT:

     A.      Defendants shall immediately cease and refrain from engaging in any of the

  following activities, and from assisting, aiding, or abetting any other person, business, or entity

  in engaging in or performing any of the following activities:

            1. using the BMW word mark and BMW’s                        Logo,    (collectively,    the

                “BMW Marks”), BMW’s RHEINGOLD,                          ISTA, ISTA/P, ISTA/D,

                EDIABAS, and ICOM marks (collectively, “BMW’s Software and Hardware

                Marks”), and other trademarks owned by BMW and related companies, namely




                MINI, the logo                       , ROLLS-ROYCE, the logo               , BMW

                MOTORRAD, or any reproductions or counterfeit copies thereof, or confusingly




                similar marks, including but not limited to,                    and               , in

                connection with the manufacturing, marketing, advertising, offering for sale,

                selling, shipping, delivering, holding for sale, transferring or otherwise moving,

                storing, distributing, returning, or otherwise disposing of any products not made

                by or authorized by BMW;

            2. selling, distributing, destroying, or otherwise disposing of any products bearing

                the marks described in paragraph A.1 above;

            3. passing off, inducing, or enabling others to sell or pass off any products as BMW

                products that are not BMW products, not produced under the authorization,




                                                15
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.368 Page 16 of 19




             control, or supervision of BMW, and/or not approved by BMW for sale under

             the BMW Marks and/or BMW’s Software and Hardware Marks;

          4. representing that Defendants are resellers, distributors, software developers for,

             or business partners of BMW or any of BMW’s affiliated companies, or that

             Defendants are otherwise affiliated with, endorsed by, or sponsored by BMW or

             any of BMW’s affiliated companies;

          5. using the domain name RHEINGOLDUSA.NET and using, registering,

             acquiring, establishing, and creating any other domain names, associated email

             addresses, and URLs that are comprised of or contain any of the BMW Marks

             and/or any of BMW’s Software and Hardware Marks;

          6. using, registering, acquiring, establishing, and creating any social media pages

             and accounts that are comprised of or contain any of the BMW Marks and/or

             any of BMW’s Software and Hardware Marks including, but not limited to,

             Defendants’ “Rheingold USA LLC,” “Rheingoldusa” “Rheingold ista,” and

             “BMWGroupCertified” Facebook pages; Defendants’ “Rheingoldus” Twitter

             account; and Defendants’ “RheingoldUSA” YouTube accounts;

          7. using, registering, acquiring, establishing, and creating any online store names

             and accounts that are comprised of or contain any of the BMW Marks and/or

             any of BMW’s Software and Hardware Marks including, but not limited to,

             Defendants’ “rheingoldusa” eBay store and account;

          8. using, registering, acquiring, establishing, and creating any payment accounts

             that are comprised of or contain any of the BMW Marks and/or any of BMW’s

             Software and Hardware Marks including, but not limited to, Defendants’ PayPal



                                            16
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.369 Page 17 of 19




                  accounts using the names “RheingoldUSA.com” and “RheingoldUSA.com

                  store”; and

               9. using, reproducing, preparing derivative works of, and/or distributing BMW’s

                  copyrighted works in whole or in part, including but not limited to BMW ISTA

                  3.38 and BMW ISTA 4.01, or substantially similar works in any form or

                  medium;

     B.        BMW may immediately serve limited discovery, without providing notice to

  Defendants, on PayPal and other payment processors, eBay and other online marketplace

  platforms, and credit card merchants. Such discovery shall be limited to that sufficient to

  discover the locations and amounts of any monies or funds held by such institutions that are

  associated with Defendants’ unauthorized use of BMW’s marks, as well as any name, address,

  telephone number, and bank accounts associated with such accounts of Defendants with the

  payment processors, online marketplace platforms, and credit card associations;

     C.        PayPal shall immediately freeze all PayPal accounts associated with Defendants

  including,     but   not   limited   to,   Defendants’ PayPal   accounts   using the names

  “RheingoldUSA.com” and “RheingoldUSA.com store.” Any other payment processors used

  by Defendants to process payments from Defendants’ RHEINGOLDUSA.NET website,

  Defendants’ “rheingoldusa” eBay account, and any other accounts from which Defendants

  offer, ship, or sell products bearing any of the BMW Marks and/or any of BMW’s Software

  and Hardware Marks, shall immediately freeze such accounts;

     D.        Within five business days of receipt of this Order, PayPal and other payment

  processors shall respond to BMW’s expedited discovery requests regarding the locations and




                                                 17
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.370 Page 18 of 19




  amounts of monies and funds held by such payment processors in association with Defendants’

  PayPal accounts used in connection with the unauthorized use of BMW’s marks;

     E.      All online marketplace platforms including but not limited to eBay; all payment

  processors including but not limited to PayPal; credit card merchants including but not limited

  to Visa, MasterCard, American Express, and Discover, shall, within five business days of

  receipt of this Order, respond to BMW’s expedited discovery requests regarding documents

  and records in their possession or control relating to any financial accounts including, but not

  limited to, bank accounts and payment processor accounts, owned or controlled by Defendants

  or their affiliates, officers, agents, servants, employees, attorneys, and all persons and entities

  acting for, with, by, through, under or in active concert with them, in association with the

  unauthorized use of BMW’s Marks;

     F.      BMW may serve limited discovery on Defendants regarding the sources and

  locations of any goods and services offered, advertised, promoted, and/or sold by Defendants

  that infringe or otherwise violate any of BMW’s trademark and copyright rights described in

  A.1-9 above and that Defendants shall respond to such limited discovery within seven business

  days of service;

     G.      Any information disclosed to BMW in response to discovery issued pursuant to this

  Order may be used solely for the purpose of protecting BMW’s rights as set forth in the

  Verified Complaint and Motion;

     H.      BMW shall post a bond of $50,000.00. The Bond must be in place before BMW

  acts to effectuate the asset freeze ordered herein.




                                                18
Case 2:19-cv-00220-JNP Document 12 Filed 04/16/19 PageID.371 Page 19 of 19




       I.     A hearing on BMW’s requested preliminary injunction is set before this court in

   the United States Courthouse located at 351 S. West Temple, Salt Lake City, UT 84101, before

   District Judge Jill N. Parrish on April 30, 2019, at 1:00 PM;

       J.     This case will be unsealed on Wednesday, APRIL 24, 2019. After the case is

   unsealed, BMW shall immediately cause to be served on Defendants, at BMW’s own cost, the

   Verified Complaint and Exhibits 1-10 attached thereto, any Summons issued in conjunction

   with the filing of the Verified Complaint, the Motion and attached Rule 65(b) Certification,

   and this Order. Failure to effectuate service by APRIL 26, 2019 shall result in the dissolution

   of this Order absent proof that Defendants are avoiding service.

       K.     The above dates may be revised upon stipulation by all parties and approval of the

   court. Defendants are hereby on notice that failure to appear at the hearing may result in the

   imposition of a preliminary injunction against them pursuant to 15 U.S.C. § 1116(d), Federal

   Rule of Civil Procedure 65, and this court’s inherent authority.



This Order shall go into effect immediately and remain in effect until April 30, 2019 at 5:00 PM.


Dated April 16, 2019 at 5:08 PM.


                                             BY THE COURT



                                             __________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                               19
